Title: From James Madison to Fulwar Skipwith, 7 March 1807
From: Madison, James
To: Skipwith, Fulwar



Sir.
Department of State March 7th. 1807.

I request your attention to the case of certain property shipped on board the Brig Sally, Capt. Low of Baltimore, which was captured on the 30th. day of July 1805, by the French Privateer Schooner Resource, Capt. Tarnan, on her passage from Trinidad to Baltimore.  The property belonged to Mr. Wm. Burn (a British subject & passenger) and consisted of Spanish, Portugal & English gold coin, weigt. 11,808 duts. of which the Capt. of the Privateer retd. 60 light joes wt: 432, keeping a balance of 11.376 dut. equal to about ten thousand dollars.
Mr. Burn founds his claim on the neutral character of the Vessel, and the Convention of 1800.  For the particular circumstances of the case, I refer you to his own explanations, as the best guide to the species of aid you may be able to give him, reminding you that it is not to involve any expense to the United States.  I am &c.

James Madison

